Title: From George Washington to Henry Dorsey Gough, 4 February 1792
From: Washington, George
To: Gough, Henry (Harry) Dorsey



Sir,
Philadelphia, February 4th 1792.

I have the pleasure to acknowledge the receipt of your polite letter of the 1st instant, and to inform you that the very fine mutton which you have had the goodness to send me has come to hand in the best order.
While I beg your acceptance of my thanks for this mark of polite attention, permit me to express the satisfaction which I feel in learning from your letter the success you have met with in your laudable attempts to improve the breed of our Sheep, by introducing among them the broad-tail’d persian breed. I have ever been satisfied in my own mind, that by a proper attention to our Sheep (particularly in maryland and Virginia, where the climate and other circumstances seem to be peculiarly favourable

to the object) they might be made not only a most profitable subject to the farmer, but rendered highly important in a public view, by encouraging extensive establishments of woollen manufactories from the abundance of wool which they could furnish.
During the time of my residing at home, between the close of the war and the entrance on my present office, I had paid much attention to my Sheep, and was proud in being able to produce perhaps the largest mutton & the greatest quantity of Wool from my Sheep that could be then produced. But I was not satisfied with this, and contemplated further improvements both in the flesh and wool by the introduction of other breeds, which I should by this time have carried into effect, had I been permitted to pursue my favorite occupation. I am however much pleased to find that some Gentlemen seem to view this matter in the light which it deserves, & exert themselves in promoting it; and if I can not give my aid by a personal attention to the object those who do, will always have my best wishes for their success. With great esteem and regard, I am Sir, Your most obedt Servant,

Go: Washington.

